COBB, Judge.
In this case the trial court purported to equitably distribute marital property, leaving each party well in excess of $1,000,-000.00. The primary physical residence of the minor child was awarded to the husband, and the wife was not obligated to contribute any child support. In addition, the husband was ordered to pay $4,000.00 per month to the wife as permanent periodic alimony, and it is this latter award that is challenged on appeal.
These parties had an affluent life-style, supported by multiple investments. From the judgment entered below, it cannot be mathematically ascertained that the trial court equally divided those investments, since there were no specific findings in regard to the value of individual items. Since the trial court found that there was an equitable division of these properties, and that finding is not challenged on appeal by either party, we must accept it. From that point, it follows that it was error to award pure alimony to the wife in addition to the equitable distribution of the investment assets. The trial court cannot force one spouse to a lesser standard of living in order to maintain the other spouse at a higher level. Woodard v. Woodard, 477 So.2d 631 (Fla. 4th DCA 1985), review denied, 492 So.2d 1336 (Fla.1986). This is so because neither the wife’s need for alimony, nor the husband’s greater ability to pay that alimony, can be demonstrated under the facts as found by the trial court in this case. Given those findings, and the affluent circumstances of the wife, she can have no continuing interest in her former spouse’s future earnings. See Irwin v. Irwin, 539 So.2d 1177 (Fla. 5th DCA 1989); Howerton v. Howerton, 491 So.2d 614 (Fla. 5th DCA 1986).
As argued in the husband’s brief: “An award of alimony, where substantial assets similarly situated spouses, giving them equal and complete ability to provide for their support, constitutes an abuse of discretion, and must be reversed.”
The alimony award is
REVERSED.
DAUKSCH, J., concurs.
SHARP, J., dissents with opinion.